     Case 2:13-cv-05861-JLS-AJW Document 168-1 Filed 09/13/21 Page 1 of 6 Page ID
                                      #:2300



 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General, Civil Division
 2   TRACY WILKISON
     Acting United States Attorney
 3   DAVID M. HARRIS
     Chief, Civil Division
 4   ABRAHAM C. MELTZER
     Chief, Civil Fraud Section
 5   ROSS M. CUFF
 6   Deputy Chief, Civil Fraud Section
     JOHN E. LEE (CBN 128696)
 7   Assistant United States Attorneys
           Room 7516, Federal Building
 8         300 N. Los Angeles Street
           Los Angeles, California 90012
 9         Telephone: (213) 894-3995
           Facsimile: (213) 894-7819
10         Email: john.lee2@usdoj.gov
     JAMIE ANN YAVELBERG
11   PATRICIA L. HANOWER
     DAVID T. COHEN
12   Attorneys, Civil Division
     United States Department of Justice
13         P.O. Box 261
           Ben Franklin Station
14         Washington, D.C. 20044
           Telephone: (202) 307-0136
15         Facsimile: (202) 307-3852
16         E-mail: david.t.cohen@usdoj.gov
     Attorneys for the United States of America
17                             UNITED STATES DISTRICT COURT
18
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
                                     WESTERN DIVISION
20
     UNITED STATES OF AMERICA; the                 No. CV 13-5861 JLS (AJWx)
21   STATES of CALIFORNIA, DELAWARE,
     FLORIDA, GEORGIA, HAWAII,                     MEMORANDUM OF POINTS AND
22   ILLINOIS, INDIANA, LOUISIANA,                 AUTHORITIES IN SUPPORT OF
     MICHIGAN, MINNESOTA, MONTANA,                 MOTION TO AMEND JUDGMENT
23   NEVADA, NEW HAMPSHIRE, NEW                    OF DISMISSAL
     JERSEY, NEW MEXICO, NEW YORK,
24   NORTH CAROLINA, OKLAHOMA,                     [FILED OR LODGED
     RHODE ISLAND, TENNESSEE, TEXAS,               CONCURRENTLY HEREWITH:
25   and WASHINGTON; COMONWEALTHS                  NOTICE OF MOTION AND MOTION;
26   of MASSACHUSETTS and VIRGINIA,                DECLARATION OF JOHN E. LEE;
     and the DISTRICT OF COLUMBIA ex rel.          [PROPOSED] AMENDED
27   MARIA GUZMAN,                                 JUDGMENT OF DISMISSAL]
28               Plaintiffs,                       DATE: March 4, 2022
                                                   TIME: 10:30 a.m.
                        v.                         COURT: Courtroom 10A
     Case 2:13-cv-05861-JLS-AJW Document 168-1 Filed 09/13/21 Page 2 of 6 Page ID
                                      #:2301



 1   INSYS THERAPEUTICS, INC.;
     MICHAEL BABICH, an individual; ALEC
 2   BURLAKOFF, an individual; and DOES 1
     through 15,
 3
                  Defendants.
 4
 5
 6
 7
 8   I.    INTRODUCTION

 9         On August 16, 2021, the Court filed a Judgment of Dismissal in this action (ECF

10   167), which stated in part: “IT IS ORDERED ADJUDGED AND DECREED that the

11   federal claim is dismissed with prejudice pursuant to Federal Rule of Civil Procedure

12   Rule 41(b). The state-law claims are dismissed without prejudice and without leave to

13   amend.” Because there has been no adjudication on the merits of the federal claims, any

14   dismissal of the federal claims should be without prejudice as to the United States.

15   Accordingly, just as the state law claims were dismissed without prejudice, the United

16   States respectfully requests that the Court amend the Judgment of Dismissal to reflect a

17   dismissal without prejudice to the United States. See Fed. R. Civ. P. 59(e), 60(b).1

18   II.   STATEMENT OF PROCEDURAL FACTS

19         On August 12, 2013, relator Maria Guzman filed the instant qui tam action

20   pursuant to the False Claims Act, 31 U.S.C. §§ 3729-3733. (ECF 1). After a lengthy

21   investigation, on April 13, 2018, the United States intervened in this action in part (ECF

22   63) and filed a complaint-in-intervention (ECF 64).

23         On June 11, 2020, following a settlement with defendant Insys Therapeutics, Inc.,

24   the Court dismissed the claims against Insys (a) with prejudice to the United States with

25   respect to the Covered Conduct as that term was defined in the Settlement Agreement,

26         1
              Indeed, at the time the Court entered Judgment, the parties were in the process of
27   circulating a proposed judgment dismissing both the federal and state claims without
     prejudice. See Declaration of John E. Lee, ¶¶ 2-4. Counsel for defendant Babich stated
28   that he “may or may not” oppose this motion. None of the other parties has stated a
     position regarding this motion. Id., ¶ 9.
                                                   2
     Case 2:13-cv-05861-JLS-AJW Document 168-1 Filed 09/13/21 Page 3 of 6 Page ID
                                      #:2302



 1   (b) without prejudice to the United States with respect to all other claims, and (c) with
 2   prejudice to the relator (ECF 116).
 3         On August 13, 2018, the relator filed a Third Amended Complaint (ECF 96). The
 4   relator’s Third Amended Complaint alleged various federal claims (Counts I-IV), as well
 5   as state claims (Counts V-XXXVIII). On December 28, 2020, defendant Michael
 6   Babich moved to dismiss the Third Amended Complaint, challenging the legal
 7   sufficiency of the complaint on the grounds that the allegations had been previously
 8   publicly disclosed and that the claims were barred by the doctrine of res judicata (ECF
 9   134). On May 19, 2021, the Court granted the motion to dismiss, allowing leave to
10   amend within 21 days (ECF 160). Rather than amend, on June 14, 2021, the relator filed
11   a Notice of Declination to Amend (ECF 164).
12         On July 1, 2021, counsel for the relator drafted and circulated to counsel for the
13   United States a Stipulated Motion to Dismiss Without Prejudice Pursuant to 31 U.S.C. §
14   3730(b)(1) and Rule 41(a)(2), along with a [Proposed] Order Dismissing Case Without
15   Prejudice. Declaration of John E. Lee, ¶ 2. The language of the proposed order stated in
16   pertinent part: “IT IS HEREBY ORDERED that the Court consents to the dismissal of
17   the action and dismisses said action without prejudice as to the Government claims.” Id.
18   The next day, on July 2, 2021, counsel for the United States approved and forwarded the
19   draft stipulation and proposed order to counsel for the State governmental entities. Id.,
20   ¶ 3. On July 6, 2021, counsel for the State governmental entities responded that she had
21   “forwarded the drafts to the intervening states to discuss” and “will get back to you as
22   soon as possible.” Id., ¶ 4.
23         Before the State governmental entities responded to the draft stipulation and
24   proposed order, on July 23, 2021, defendant Babich submitted a Notice of Lodging (ECF
25   166), attaching a proposed Order to Dismiss (ECF 166-1). Id., ¶ 5. Even though there
26   had been no adjudication on the merits, the proposed order stated that “this entire action
27   is dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(b).” Id.
28
                                                  3
     Case 2:13-cv-05861-JLS-AJW Document 168-1 Filed 09/13/21 Page 4 of 6 Page ID
                                      #:2303



 1   III.   ANY DISMISSAL OF THE FEDERAL CLAIMS SHOULD BE WITHOUT
 2          PREJUDICE TO THE UNITED STATES
 3          The FCA is designed to help the United States recover losses due to fraud and
 4   false claims on the Treasury. Under the qui tam provisions of the FCA, a relator files a
 5   complaint under seal and the United States may investigate the allegations and thereafter
 6   has the option of either intervening or declining to intervene in the action. 31 U.S.C. §
 7   3730(a)(4). Once the United States has notified the Court that it is not intervening, the
 8   relator can then pursue his allegations on his own. Id. In such cases, the United States
 9   neither files the complaint initiating the FCA action, nor does it serve that complaint
10   upon the defendants.
11          Where a qui tam relator’s complaint is dismissed on non-merits grounds, such as
12   the legal insufficiency of the allegations, any such dismissal should be without prejudice
13   to the United States. See United States ex rel. Williams v. Bell Helicopter Textron, Inc.,
14   417 F.3d 450, 455-56 (5th Cir. 2005). In Bell Helicopter, the district court dismissed,
15   on Rule 9(b) and 12(b) grounds, claims with prejudice as against the government,
16   believing that the United States had had a sufficient opportunity to participate in the
17   prosecution of those claims. In ruling that the district court abused its discretion and
18   reversing, the Fifth Circuit stated that the district court’s speculation as to the motives of
19   the government’s actions was “unreasonable, especially given the fact that the complaint
20   was dismissed under Rule 12(b)(6) due to lack of specificity.” Id. at 455. Given that 31
21   U.S.C. § 3730 “does not require the government to proceed if its investigation yields a
22   meritorious claim,” the court observed that the government “may opt out for any number
23   of reasons” and a decision not to intervene may “not [necessarily be] an admission by the
24   United States that it has suffered no injury in fact, but rather [the result of] a cost-benefit
25   analysis.” Id. (citation omitted). The court thus stated that “it is not the court’s duty to
26   speculate as to the costs and benefits associated with such a strategy.” Id.
27          Furthermore, the court noted that “dismissing the claims with prejudice
28   circumvents a purpose of Rule 9(b) to guard against the institution of fraud-based action
                                                    4
     Case 2:13-cv-05861-JLS-AJW Document 168-1 Filed 09/13/21 Page 5 of 6 Page ID
                                      #:2304



 1   in order to discover whether unknown wrongs actually have occurred” in that, “[b]y
 2   “essentially requiring the government to intervene in order to avoid forfeiting any future
 3   claims against the defendant, private parties would have the added incentive to file FCA
 4   suits lacking in the required particularity, knowing full well that the government would
 5   be obligated to intervene and ultimately fill in the blanks of the deficient complaint.” Id.
 6   (internal quotes and citation omitted). Accordingly, the court held, “in order to avoid
 7   such perverse incentives, we find that the district court abused its discretion in
 8   dismissing the claims as to the United States with prejudice after holding that the qui tam
 9   complaint failed to meet the heightened pleading standard of Rule 9(b).”
10         The court reasoned that such a holding “guards against concerns . . . that the FCA
11   allows a relator . . . to make sweeping allegations that, while true, he is unable to
12   effectively litigate, but which nonetheless bind the government, via res judicata, and
13   prevent it from suing over those concerns at a later date when more information is
14   available.” Id. (internal quotes and citation omitted); see also United States ex rel.
15   Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963, 967 (9th Cir. 1999)
16   (dismissing relator’s complaint on defendant’s motion to dismiss with prejudice as to
17   relator and without prejudice as to the United States); United States ex rel. Pilon v.
18   Martin Marietta Corp., 60 F.3d 995, 1000 n.6 (2d Cir. 1995) (affirming dismissal of
19   relator’s complaint for failure to comply with the FCA’s sealing requirement, but
20   expressly stating that “the government may independently proceed with these claims
21   against the Defendants, if so disposed”); United States ex rel. Barrett v. Columbia/HCA
22   Healthcare Corp., 251 F. Supp. 2d 28, 40 (D.D.C. 2003) (granting defendant’s motion to
23   dismiss in part with prejudice as to relator, but without prejudice as to the United States).
24         Here, the dismissal of the relator’s claims against the defendants was not on the
25   merits. Because the United States’ decision not to intervene is not a reflection on its
26   determination as to the substantive merits of the relator’s allegations, the relator chose
27   not to amend her complaint, preferring instead to draft and circulate a stipulation
28   proposing that the claims be dismissed without prejudice, and because the United States
                                                   5
     Case 2:13-cv-05861-JLS-AJW Document 168-1 Filed 09/13/21 Page 6 of 6 Page ID
                                      #:2305



 1   should not be precluded from further pursuing such claims if otherwise warranted, the
 2   judgment in this action should be amended to reflect that any dismissal of the Third
 3   Amended Complaint as to defendants other than Insys is without prejudice to the United
 4   States. See Fed. R. Civ. P. 59(e), 60(b).
 5   IV.   CONCLUSION
 6          For the foregoing reasons, the United States respectfully requests that the Court
 7   amend the Judgment of Dismissal to reflect that all federal claims against defendants
 8   other than Insys Therapeutics, Inc. remaining in this action be dismissed without
 9   prejudice to the United States.
10                                       Respectfully submitted,
11    Dated: September 13, 2021          BRIAN M. BOYNTON
                                         Acting Assistant Attorney General, Civil Division
12                                       TRACY WILKISON
                                         Acting United States Attorney
13                                       DAVID M. HARRIS
                                         Chief, Civil Division
14                                       ABRAHAM C. MELTZER
                                         Chief, Civil Fraud Section
15                                       ROSS M. CUFF
                                         Deputy Chief, Civil Fraud Section
16                                       Assistant United States Attorneys
17                                       JAMIE ANN YAVELBERG
                                         PATRICIA L. HANOWER
18                                       DAVID T. COHEN
                                         Attorneys, Civil Division
19                                       United States Department of Justice
20                                          /S/ John E. Lee
                                         _____________________________________
21                                       JOHN E. LEE
                                         Assistant United States Attorney
22                                       Attorneys for the United States of America
23
24
25
26
27
28
                                                 6
